
	

114 S2913 IS: National Guard 12304b Benefits Parity Act
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2913
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2016
			Mr. Franken (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend titles 10 and	38, United States Code, to provide certain benefits in connection with
			 service in  the Selected Reserve
			 for
			 preplanned missions in support of the combatant commands, and for
			 other
			 purposes. 
	
	
 1.Short titleThis Act may be cited as the National Guard 12304b Benefits Parity Act. 2.Certain benefits in connection with service in the Selected Reserve for preplanned missions in support of combatant commands (a)TRICARE benefits before deploymentSection 1074(d)(2) of title 10, United States Code, is amended by inserting , or under section 12304b of this title, after section 101(a)(13)(B) of this title.
 (b)Transitional health benefits following demobilizationSection 1145(a)(2) of such title is amended by adding at the end the following new subparagraph:
				
 (G)A member who is separated from active duty after a period on active duty in excess of 30 days under an order to active duty under section 12304a or 12304b of this title..
 (c)Reduced eligibility age for receipt of non-Regular service retired paySection 12731(f)(2)(B) is amended— (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (2)by inserting after clause (ii) the following new clause (iii):  (iii)Service on active duty described in this subparagraph is also service on active duty after the date of the enactment of this clause under an order to active duty under section 12304b of this title.; and
 (3)in clause (iv), as redesignated by paragraph (1), by inserting or (iii) after or in clause (ii). (d)Post-9/11 educational assistanceSection 3301(1)(B) of title 38, United States Code, is amended by striking 12302, or 12304 and inserting 12302, 12304, or 12304b.
 (e)Retroactive effective dateThe amendments made by this section shall take effect on December 31, 2011.  